             Case 6:20-cv-00410-ADA Document 1 Filed 05/20/20 Page 1 of 14




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

   WSOU INVESTMENTS, LLC d/b/a                       §
   BRAZOS LICENSING AND                              §
   DEVELOPMENT,                                      §         CIVIL ACTION NO. 6:20-cv-410
                                                     §
             Plaintiff,                              §           JURY TRIAL DEMANDED
                                                     §
   v.                                                §
                                                     §
   DELL TECHNOLOGIES INC., DELL                      §
   INC., AND EMC CORPORATION,                        §
                                                     §
             Defendants.                             §

                  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos” or

“Plaintiff”), by and through its attorneys, files this Complaint for Patent Infringement against Dell

Technologies Inc., Dell Inc., and EMC Corporation (collectively, “Defendants”) and alleges:

                                        NATURE OF THE ACTION
        1.       This is a civil action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.

                                               THE PARTIES
        2.       Brazos is a limited liability corporation organized and existing under the laws of

Delaware, with its principal place of business at 605 Austin Avenue, Suite 6, Waco, Texas 76701.

        3.       On information and belief, defendant Dell Technologies Inc. is a Delaware

corporation with a principal place of business at One Dell Way, Round Rock, Texas 78682.

        4.       On information and belief, defendant Dell Inc. is a Delaware corporation with a

principal place of business at One Dell Way, Round Rock, Texas 78682. Dell Inc. is wholly owned

by its corporate parent, Dell Technologies Inc.


                                                      1
            Case 6:20-cv-00410-ADA Document 1 Filed 05/20/20 Page 2 of 14




       5.       On information and belief, defendant EMC Corporation is a Massachusetts

corporation with a principal place of business at One Dell Way, Round Rock, Texas 78682. EMC

Corporation is wholly owned by its corporate parent, Dell Technologies Inc.

                                 JURISDICTION AND VENUE
       6.       This is an action for patent infringement which arises under the Patent Laws of the

United States, in particular, 35 U.S.C. §§ 271, 281, 284, and 285.

       7.       This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

       8.       This Court has specific and general personal jurisdiction over each defendant

pursuant to due process and/or the Texas Long Arm Statute, because each defendant has committed

acts giving rise to this action within Texas and within this judicial district. The Court’s exercise of

jurisdiction over each defendant would not offend traditional notions of fair play and substantial

justice because each defendant has established minimum contacts with the forum. For example,

on information and belief, each defendant has committed acts of infringement in this judicial

district, by among other things, selling and offering for sale products that infringe the asserted

patent, directly or through intermediaries, as alleged herein.

       9.       Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§1391

and/or 1400(b). Each defendant has established places of business in the Western District of Texas.

Each defendant is registered to do business in Texas. Upon information and belief, each defendant

has transacted business in this District and has committed acts of infringement in this District.

                             COUNT ONE - INFRINGEMENT OF
                                U.S. PATENT NO. 8,402,129

       10.      Brazos re-alleges and incorporates by reference the preceding paragraphs of this

Complaint.



                                                      2
           Case 6:20-cv-00410-ADA Document 1 Filed 05/20/20 Page 3 of 14




       11.     On March 19, 2013, the United States Patent and Trademark Office duly and legally

issued U.S. Patent No. 8,402,129 (“the ‘129 Patent”), entitled “Method and Apparatus for Efficient

Reactive Monitoring.” A true and correct copy of the ‘129 Patent is attached as Exhibit A to this

Complaint.

       12.     Brazos is the owner of all rights, title, and interest in and to the ‘129 Patent,

including the right to assert all causes of action arising under the ‘129 Patent and the right to any

remedies for the infringement of the ‘129 Patent.

       13.     Defendants make, use, sell, offer for sale, import, and/or distribute in the United

States, including within this judicial district, products such as, but not limited to, network

management systems, including but not limited to, Dell’s OpenManage Enterprise (OME) and

OpenManage Network Manager (OMNM) applications (collectively, the “Accused Products”).

       14.     The Accused Products can provide a console for managing hardware devices,

including Dell servers, storage arrays, tape libraries, network devices (switches/routers), printers,

and clients distributed throughout a network. From a central console, an administrator can exercise

control based on proactive alerts and notifications. The Accused Products identify devices

experiencing problems and alert the administrator to help reduce the risk of system downtime.

Using a web-enabled graphical user interface, the administrator can monitor devices within the

network:

               Dell EMC OpenManage Enterprise is an intuitive infrastructure
               management console. It is designed to take the complexity out of
               IT infrastructure management. It delivers better results with less
               time and fewer steps. OpenManage Enterprise helps IT
               professionals balance time and energy between complex IT
               infrastructure and business goals.

https://www.delltechnologies.com/en-us/solutions/openmanage/enterprise.htm




                                                     3
         Case 6:20-cv-00410-ADA Document 1 Filed 05/20/20 Page 4 of 14




              OpenManage Enterprise (OME) is a hardware management and
              monitoring console that provides a comprehensive view of devices.
              These devices include servers, chassis, network switches, and other
              third-party devices on the enterprise network.

https://topics-cdn.dell.com/pdf/dell-openmanage-enterprise-v32_api-guide2_en-us.pdf

       15.    Dell EMC recommended migration from OpenManage Essentials to OpenManage

Enterprise for the future management of Dell EMC networking devices. Features from

OpenManage Essentials have also been incorporated to OpenManage Enterprise to perform the

health monitoring or resource monitoring of the network devices in the network.




https://www.dell.com/support/article/de-de/sln312494/support-for-openmanage-
essentials?lang=en




https://www.dell.com/support/article/de-de/sln310714/support-for-openmanage-
enterprise?lang=en

       16.    OpenManage Enterprise can be integrated with OpenManage Network Manager

(OMNM) to view networking information. The Accused Products can monitor the performance




                                                  4
         Case 6:20-cv-00410-ADA Document 1 Filed 05/20/20 Page 5 of 14




of the network devices, view and manage events, and display the results to track the status of

network devices.




                                                …


                                                …



                                                …



https://www.dell.com/us/bsd/p/dell-openmanage-network-
manager/pd?c=us&cs=04&l=en&s=bsd&redirect=1




https://downloads.dell.com/manuals/all-products/esuprt_ser_stor_net/esuprt_networking/dell-
openmanage-network-manager_owners-manual4_en-us.pdf

       17.     The Accused Products can provide performance monitoring where they can

receive various SNMP attributes of the devices. There are various SNMP attributes related to

resources that are predefined in the Network Manager. Events are reported to the Network

Manager through SNMP traps, which monitor specific attributes of a device.




http://www.doradosoftware.com/_assets/downloads/omnm/omnmv8userguide.pdf


                                                    5
         Case 6:20-cv-00410-ADA Document 1 Filed 05/20/20 Page 6 of 14




https://www.youtube.com/watch?v=MNIJNVbeXLE




https://topics-cdn.dell.com/pdf/openmanage-essentials-v25_users-guide_en-us.pdf,

       18.     The Accused Products use SNMP traps to monitor the rate of change of attributes

of a device. These SNMP traps can be configured to generate alarms if the attribute being

monitored crosses a certain threshold, and this alarm can be sent to a device on which the

OpenManage Network Manager is installed.




       …




                                                   6
         Case 6:20-cv-00410-ADA Document 1 Filed 05/20/20 Page 7 of 14




       …




https://topics-cdn.dell.com/pdf/dell-openmanage-server-administrator-v8.3_connectivity-
guide_en-us.pdf




https://www.youtube.com/watch?v=MNIJNVbeXLE




                     …




                     …




                                                 7
         Case 6:20-cv-00410-ADA Document 1 Filed 05/20/20 Page 8 of 14




       http://www.doradosoftware.com/_assets/downloads/omnm/omnmv8userguide.pdf




https://topics-cdn.dell.com/pdf/openmanage-essentials-v25_users-guide_en-us.pdf

       19.     The Accused Products have the power to monitor the attributes of a device and

generate alerts on crossing a threshold. The OpenManage ecosystem is developed for the

interoperability of products in the suite. The alerts generated by traps can be forwarded to




                                                    8
         Case 6:20-cv-00410-ADA Document 1 Filed 05/20/20 Page 9 of 14




OpenManage Essentials to act upon.




https://topics-cdn.dell.com/pdf/openmanage-essentials-v25_users-guide_en-us.pdf

       20.     OpenManage Essentials features OnDemand Poll, which can act on alerts

generated by SNMP traps that are received from the device being monitored. This OnDemand

Poll can poll the performance attributes of the device. Also, OpenManage Essentials also

provides the administrator with an option to run a custom script when an alert is received. The




                                                   9
           Case 6:20-cv-00410-ADA Document 1 Filed 05/20/20 Page 10 of 14




administrator can use both OnDemand Poll and script to initiate a global poll of resources of the

devices.




https://www.dell.com/support/manuals/us/en/19/dell-openmanage-essentials-
v2.2/ome22ug/status-polling-schedule-settings?guid=guid-1a47107a-e2c9-4102-b2e3-
938477093317&lang=en-us




https://topics-cdn.dell.com/pdf/openmanage-essentials-v25_users-guide_en-us.pdf




                                                   10
         Case 6:20-cv-00410-ADA Document 1 Filed 05/20/20 Page 11 of 14




       21.     An administrator also has the option to set a polling interval. When the time

specified in the polling interval has elapsed, a polling action can be initiated.




https://topics-cdn.dell.com/pdf/openmanage-essentials-v25_users-guide_en-us.pdf

       22.     In view of preceding paragraphs, each and every element of at least claim 3 of the

‘129 Patent is found in the Accused Products.

       23.     Defendants continue to directly infringe at least one claim of the ‘129 Patent,

literally or under the doctrine of equivalents, by making, using, selling, offering for sale,

importing, and/or distributing the Accused Products in the United States, including within this

judicial district, without the authority of Brazos.

       24.     Defendants have received notice and actual or constructive knowledge of the ‘129

Patent since at least the date of service of this Complaint.

       25.     Since at least the date of service of this Complaint, through its actions,

Defendants have actively induced product makers, distributors, retailers, and/or end users of the

Accused Products to infringe the ‘129 Patent throughout the United States, including within this

judicial district, by, among other things, advertising and promoting the use of the Accused

Products in various websites, including providing and disseminating product descriptions,




                                                      11
         Case 6:20-cv-00410-ADA Document 1 Filed 05/20/20 Page 12 of 14




operating manuals, and other instructions on how to implement and configure the Accused

Products. Examples of such advertising, promoting, and/or instructing include the documents at:

   •   https://www.delltechnologies.com/en-us/solutions/openmanage/enterprise.htm

   •   https://topics-cdn.dell.com/pdf/dell-openmanage-enterprise-v32_api-guide2_en-us.pdf

   •   https://www.dell.com/support/article/en-us/sln312494/support-for-openmanage-
       essentials?lang=en

   •   https://www.dell.com/support/article/en-us/sln310714/support-for-openmanage-
       enterprise?lang=en

   •   https://www.dell.com/us/bsd/p/dell-openmanage-network-
       manager/pd?c=us&cs=04&l=en&s=bsd&redirect=1

   •   https://www.youtube.com/watch?v=MNIJNVbeXLE

   •   https://topics-cdn.dell.com/pdf/openmanage-essentials-v25_users-guide_en-us.pdf

   •   https://topics-cdn.dell.com/pdf/dell-openmanage-server-administrator-
       v8.3_connectivity-guide_en-us.pdf

   •   http://www.doradosoftware.com/_assets/downloads/omnm/omnmv8userguide.pdf

   •   https://www.dell.com/support/manuals/us/en/04/dell-openmanage-essentials-
       v2.2/ome22ug/status-polling-schedule-settings?guid=guid-1a47107a-e2c9-4102-b2e3-
       938477093317&lang=en-us

   •   https://downloads.dell.com/manuals/all-
       products/esuprt_ser_stor_net/esuprt_networking/dell-openmanage-network-
       manager_owners-manual4_en-us.pdf

       26.     Since at least the date of service of this Complaint, through its actions,

Defendants have contributed to the infringement of the ‘129 Patent by having others sell, offer

for sale, or use the Accused Products throughout the United States, including within this judicial

district, with knowledge that the Accused Products infringe the ‘129 Patent. The Accused

Products are especially made or adapted for infringing the ‘129 Patent and have no substantial




                                                    12
         Case 6:20-cv-00410-ADA Document 1 Filed 05/20/20 Page 13 of 14




non-infringing use. For example, in view of the preceding paragraphs, the Accused Products

contain functionality which is material to at least one claim of the ‘129 Patent.

                                             JURY DEMAND
       Brazos hereby demands a jury on all issues so triable.


                                    REQUEST FOR RELIEF

       WHEREFORE, Brazos respectfully requests that the Court:

       (A)     Enter judgment that Defendants infringe one or more claims of the ‘129 Patent

literally and/or under the doctrine of equivalents;

       (B)     Enter judgment that Defendants have induced infringement and continue to induce

infringement of one or more claims of the ‘129 Patent;

       (C)     Enter judgment that Defendants have contributed to and continue to contribute to

the infringement of one or more claims of the ‘129 Patent;

       (D)     Award Brazos damages, to be paid by Defendants in an amount adequate to

compensate Brazos for such damages, together with pre-judgment and post-judgment interest for

the infringement by Defendants of the ‘129 Patent through the date such judgment is entered in

accordance with 35 U.S.C. § 284, and increase such award by up to three times the amount found

or assessed in accordance with 35 U.S.C. § 284;

       (E)     Declare this case exceptional pursuant to 35 U.S.C. § 285; and

       (F)     Award Brazos its costs, disbursements, attorneys’ fees, and such further and

additional relief as is deemed appropriate by this Court.




                                                      13
        Case 6:20-cv-00410-ADA Document 1 Filed 05/20/20 Page 14 of 14




Dated: May 20, 2020                  Respectfully submitted,

                                    /s/ James L. Etheridge
                                    James L. Etheridge
                                    Texas State Bar No. 24059147
                                    Ryan S. Loveless
                                    Texas State Bar No. 24036997
                                    Travis L. Richins
                                    Texas State Bar No. 24061296
                                    ETHERIDGE LAW GROUP, PLLC
                                    2600 E. Southlake Blvd., Suite 120 / 324
                                    Southlake, Texas 76092
                                    Telephone: (817) 470-7249
                                    Facsimile: (817) 887-5950
                                    Jim@EtheridgeLaw.com
                                    Ryan@EtheridgeLaw.com
                                    Travis@EtheridgeLaw.com


                                    COUNSEL FOR PLAINTIFF




                                          14
